DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 23 September 2022 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 23 Sept. 2022 (“Response”).  
Claims 1–6, 11–12, and 20–31 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 4 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference signs mentioned in the description (i.e., the amendment to the specification filed 23 September 2022): Notified Service Disabled 28 and Sufficient Funds 27. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Furthermore, the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown (new matter should not be entered) or the features canceled from the claims:
(1) “obtain approval of the charging operation from the remote billing transaction service” of independent claims 1, 12, and 31;
(2) “in response to receiving non-approval of the charging operation from the remote billing transaction service, the electric vehicle disables the charging operation” of independent claim 1;
(3) “in response to receiving non-approval of the charging operation from the remote billing transaction service, the electric vehicle disables initiation of the charging operation” of independent claim 12;
(4) “in absence of non-approval response and upon charge completion the electrical vehicle client communicates billing information to the remote billing transaction service includes initiating a billing transaction for the charging operation” of independent claim 12 and dependent claim 3;
(5) “in absence of non-approval response and upon charge completion the electrical vehicle client communicates billing information to the remote billing transaction service” of independent claim 31;
(6) “method of claim 1, further comprising, in response to non-approval of the charging operation from the remote billing transaction service, revoking the public key” of dependent claim 20;
(7) “method of claim 1, further comprising, in response to non-approval of the charging operation from the remote billing transaction service, receiving a notification from the remote billing transaction service that service is disabled” of dependent claim 21;
(8) “method of claim 1, wherein the non-approval is received in response to insufficient funds in the billing account of the first purchaser” of dependent claim 22;
(9) “electric vehicle of claim 12, wherein the processing system is further configured to, in response to receiving non-approval of the charging operation from the remote billing transaction service, disabling the service for the electric vehicle” of dependent claim 24;
(10) “electric vehicle of claim 24, wherein the processing system is further configured to, in response to non-approval of the charging operation from the remote billing transaction service, revoke the public key” of dependent claim 25;
(11) “electric vehicle of claim 24, wherein the processing system is further configured to, in response to non-approval of the charging operation from the remote billing transaction service, receive a notification from the remote billing transaction service that service is disabled” of dependent claim 26; and
(12) “electric vehicle of claim 24, wherein the non-approval is received in response to insufficient funds in the billing account of the first purchaser” of dependent claim 27.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 23 September 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 
(1) Addition of “to approve charge and transmit charge station data” in combination with deletion of “to update and exchange electricity consumption related information such as charge station ID, kilowatts consumed, current policy rates, etc.”
(2) Addition of “In response to Notified Service Disabled 28, due to lack of Sufficient Funds 27 the Cloud Billing Transaction 21 to 24 bi-directional flow directs the EV client to terminate 24 the charging operation.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Furthermore, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
(1) “obtain approval of the charging operation from the remote billing transaction service” of independent claims 1, 12, and 31;
(2) “in response to receiving non-approval of the charging operation from the remote billing transaction service, the electric vehicle disables the charging operation” of independent claim 1;
(3) “in response to receiving non-approval of the charging operation from the remote billing transaction service, the electric vehicle disables initiation of the charging operation” of independent claim 12;
(4) “in absence of non-approval response and upon charge completion the electrical vehicle client communicates billing information to the remote billing transaction service includes initiating a billing transaction for the charging operation” of independent claim 12 and dependent claim 3;
(5) “in absence of non-approval response and upon charge completion the electrical vehicle client communicates billing information to the remote billing transaction service” of independent claim 31;
(6) “method of claim 1, further comprising, in response to non-approval of the charging operation from the remote billing transaction service, revoking the public key” of dependent claim 20;
(7) “method of claim 1, further comprising, in response to non-approval of the charging operation from the remote billing transaction service, receiving a notification from the remote billing transaction service that service is disabled” of dependent claim 21;
(8) “method of claim 1, wherein the non-approval is received in response to insufficient funds in the billing account of the first purchaser” of dependent claim 22;
(9) “electric vehicle of claim 12, wherein the processing system is further configured to, in response to receiving non-approval of the charging operation from the remote billing transaction service, disabling the service for the electric vehicle” of dependent claim 24;
(10) “electric vehicle of claim 24, wherein the processing system is further configured to, in response to non-approval of the charging operation from the remote billing transaction service, revoke the public key” of dependent claim 25;
(11) “electric vehicle of claim 24, wherein the processing system is further configured to, in response to non-approval of the charging operation from the remote billing transaction service, receive a notification from the remote billing transaction service that service is disabled” of dependent claim 26; and
(12) “electric vehicle of claim 24, wherein the non-approval is received in response to insufficient funds in the billing account of the first purchaser” of dependent claim 27.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–6, 11–12, and 20–31 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, in-part, “in response to a successful validation of the public key in the validation procedure, establishing a connection between the electric vehicle and the remote billing transaction service to obtain approval of the charging operation from the remote billing transaction service,; and in response to receiving non-approval of the charging operation from the remote billing transaction service, the electric vehicle disables the charging operation” (emphasis added).
The Examiner has carefully reviewed Applicant’s original disclosure, with particular attention to the support pointed out by Applicant (Response 9–11), and cannot locate sufficient support for the above limitations of claim 1.
While original figure 4 shows the phrase “Approve Charge,” assigned to the bidirectional arrow between block 16 and cloud 21, there is no express indication of a source of approval,1 let alone the source as required by the claim, i.e., the limitation “obtain approval of the charging operation from the remote billing transaction service” (emphasis added), and there is no evidence of record that suggests a source of approval is inherently the “remote billing transaction service,”2 as claimed, since, to one of ordinary skill in this art, it is just as plausible that “Approve Charge” in figure 4 is referring to an approval transmitted from the EV Client. Therefore, the figure does not adequately describe the now claimed invention, i.e., “establishing a connection between the electric vehicle and the remote billing transaction service to obtain approval of the charging operation from the remote billing transaction service” (emphasis added). Furthermore, while Figure 5 shows “Notified that Service Disabled” in block 28, in response to “No” “Sufficient Funds,” figure 5 is clearly drawn to a “process for billing an EV Client for service rendered” and is not performed by the electric vehicle (Spec. [26]), and therefore does not support the now claimed “in response to receiving non-approval of the charging operation from the remote billing transaction service, the electric vehicle disables the charging operation,” since this claim limitation refers to an operation that occurs prior to any service rendered.
Dependent claims 2 and 20–22 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 3–6, 11–12, and 23–31 contain language similar to claims 1–2 and 20–22 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 3–6, 11–12, and 23–31 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
The Examiner also finds the following limitations are not adequately supported by Applicant’s specification:
(1) “in response to receiving non-approval of the charging operation from the remote billing transaction service, the electric vehicle disables initiation of the charging operation” of independent claim 12;
(2) “in absence of non-approval response and upon charge completion the electrical vehicle client communicates billing information to the remote billing transaction service includes initiating a billing transaction for the charging operation” of independent claim 12 and dependent claim 3;
(3) “in absence of non-approval response and upon charge completion the electrical vehicle client communicates billing information to the remote billing transaction service” of independent claim 31;
(4) “method of claim 1, further comprising, in response to non-approval of the charging operation from the remote billing transaction service, revoking the public key” of dependent claim 20;
(5) “method of claim 1, further comprising, in response to non-approval of the charging operation from the remote billing transaction service, receiving a notification from the remote billing transaction service that service is disabled” of dependent claim 21;
(6) “method of claim 1, wherein the non-approval is received in response to insufficient funds in the billing account of the first purchaser” of dependent claim 22;
(7) “electric vehicle of claim 12, wherein the processing system is further configured to, in response to receiving non-approval of the charging operation from the remote billing transaction service, disabling the service for the electric vehicle” of dependent claim 24;
(8) “electric vehicle of claim 24, wherein the processing system is further configured to, in response to non-approval of the charging operation from the remote billing transaction service, revoke the public key” of dependent claim 25;
(9) “electric vehicle of claim 24, wherein the processing system is further configured to, in response to non-approval of the charging operation from the remote billing transaction service, receive a notification from the remote billing transaction service that service is disabled” of dependent claim 26; and
(10) “electric vehicle of claim 24, wherein the non-approval is received in response to insufficient funds in the billing account of the first purchaser” of dependent claim 27.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11 and 30 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites in-part “method of claim 31, further comprising performing the charging operation at a first location for the electric vehicle while no network connection is established between the electric vehicle and the remote billing transaction service ….” However, claim 31 requires “establishing a connection between the electric vehicle and the remote billing transaction service to obtain approval …,” which is contradicted by the limitation noted above recited by claim 11, thereby rendering claim 11 indefinite.
Claim 30 is indefinite because it is unclear to one of ordinary skill in the art whether Applicant is claiming the subcombination of “electric vehicle” or the combination of “electric vehicle” and “remote billing transaction service.”  
If it is Applicant’s intent to claim only the subcombination, the body of the claims must be amended to remove any positive recitation of the combination, e.g., positive recitations of the remote billing transaction service. If it is Applicant’s intent to claim the combination, the preamble of the claim must be amended to be consistent with the language in the body of the claim. For the latter, the Examiner recommends claiming “a system.”  This applies to any dependent claims as well.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1–5, 11–12, 20, 23–25, 28–29, 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Kopp et al. (EP 2 099 002 A1; “Kopp”), in view of Ho (US 2010/0042838 A1).
As per claim 1, Kopp teaches a method, comprising:
storing, in an electric vehicle ([0021] “vehicle, i.e. a second unit 2”), a public key ([0034]) and a unique electric vehicle client identifier ([0015]), the public key and the unique electric vehicle client identifier associated with a remote billing transaction service that maintains purchaser-specific and vendor-specific billing information used for remote billing of charging operations by electric vehicles of a plurality of purchasers with charge stations of a plurality of vendors, the unique electric vehicle client identifier mapped in the remote billing transaction service to a first purchaser among the plurality of purchasers that is further mapped to a billing account in the remote billing transaction service ([0023]–[0024]; [0009] “it is also possible that the first and the second backend platform are identical and one and the same platform”; [0046] [0050]–[0051])3; and
upon connection of the electric vehicle to a charge station to perform a charging operation for the electric vehicle, exchanging [data] 
in response to a successful validation of the [data] 
in response to receiving non-approval of the charging operation from the remote billing transaction service, the electric vehicle disables the charging operation ([0032]).
Kopp does not expressly disclose that the exchanged/validated data for authentication includes the public key.
Ho teaches exchanging [a] public key with [a] station to initiate a validation procedure with the public key (at least [0039] [0042]; also [0028] [0031] [0034]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the public key of Ho (which already resides in the vehicle of Kopp) for the authentication data of Kopp. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
As per claim 2, Kopp and Ho teach the method of claim 1, wherein exchanging the public key with the charge station is performed in response to detecting the connection between the electric vehicle and the charge station (Kopp, [0042]; fig. 3, 3; Ho, at least [0039] [0042]; also [0028] [0031] [0034]).
As per claim 20, Kopp and Ho teach the method of claim 1, further comprising, in response to non-approval of the charging operation from the remote billing transaction service, revoking the public key (Kopp [0032] authentication data does not allow charge because contract is cancelled/expired, i.e., authentication data is revoked; see also Ho, as cited above, teaches authentication data as a public key).
As per claim 31, Kopp discloses a method, comprising: 
storing, in an electric vehicle ([0021] “vehicle, i.e. a second unit 2”), a public key and a unique electric vehicle client identifier ([0015]), the public key and the unique electric vehicle client identifier associated with a remote billing transaction service that maintains purchaser-specific and vendor-specific billing information used for remote billing of charging operations by electric vehicles of a plurality of purchasers with charge stations of a plurality of vendors, the unique electric vehicle client identifier mapped in the remote billing transaction service to a first purchaser among the plurality of purchasers that is further mapped to a billing account in the remote billing transaction service ([0023]–[0024]; [0009] “it is also possible that the first and the second backend platform are identical and one and the same platform”; [0046] [0050]–[0051])4; and 
upon connection of the electric vehicle to a charge station to perform a charging operation for the electric vehicle, exchanging [data] 
in response to a successful validation of the [data] 
in absence of non-approval response and upon charge completion the electrical vehicle client communicates billing information to the remote billing transaction service ([0046]).
Kopp does not expressly disclose that the exchanged/validated data for authentication includes the public key.
Ho teaches exchanging [a] public key with [a] station to initiate a validation procedure with the public key (at least [0039] [0042]; also [0028] [0031] [0034]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the public key of Ho (which already resides in the vehicle of Kopp) for the authentication data of Kopp. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
As per claim 3, Kopp and Ho teach the method of claim 31, wherein in absence of a non-approval response and upon charge completion the electric vehicle client communicates billing information to the remote billing transaction service includes initiating a billing transaction for the charging operation in the remote billing transaction service using the unique electric vehicle client identifier, wherein the billing transaction bills the billing account mapped to the first purchaser for the charging operation based upon the unique electric vehicle client identifier (Kopp [0022] “the second unit 2, is plugged to the socket Sol of the first unit 1”; [0024] “second meter M2 measures the energy received from an external power source, e.g. via the socket So1”; [0046], [0050]–[0051] [0055])5. 
As per claim 4, Kopp and Ho teach the method of claim 3, wherein the connection is a physical connection and establishment of the physical connection between the electric vehicle and the charge station is a single action made by a user of the electric vehicle that initiates the charging operation, communication of the unique electric vehicle client identifier and the billing transaction without any subsequent action of the user (Kopp, [0022] “the second unit 2, is plugged to the socket Sol of the first unit 1”; Kopp [0046] [0050]–[0051]).
As per claim 5, Kopp and Ho teach the method of claim 3, wherein the charge station includes a unique charge station identifier stored in the charge station and associated with a first vendor of the plurality of vendors in the remote billing transaction service (Kopp [0015]), the method further comprising, in response to detecting the connection: receiving in the electric vehicle the unique charge station identifier from the charge station (Kopp [0042] “encrypted identifications … are exchanged”); and initiating the validation procedure between the electric vehicle and the charge station (Kopp, [0046]).
Kopp does not expressly disclose determining that the charge station is compliant with the remote billing transaction service by checking the received unique charge station identifier. 
Ho teaches determining that a first device is compliant with a remote service by checking a received unique device identifier ([0031]–[0034] [0040]–[0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kopp (in addition to the modification above regarding claim 31) to also include the features of Ho in order for the vehicle to identify and authenticate the charging station through the remote provider using a unique ID associated with an authentication credential, as taught by Ho.
As per claim 11, Kopp and Ho teach the method of claim 1, further comprising performing the charging operation at a first location for the electric vehicle while no network connection is established between the electric vehicle and the remote billing transaction service and caching billing information associated with the charging operation in the electric vehicle, and wherein communicating the unique electric vehicle client identifier includes communicating cached billing information from the electric vehicle to the remote billing transaction service after the connection between the electric vehicle and the charge station has been disconnected and after the electric vehicle has moved to a second location and a network connection has been established between the electric vehicle and the remote billing transaction service (Kopp [0035]–[0036]).
As per claim 23, Kopp and Ho teach the method of claim 3, further comprising, in the electric vehicle, terminating the charging operation upon completion of the charging operation ([0048]).
Claims 12, 24–25, and 28–29 contain language similar to claims 1–5, 11, 20, 23, and 31 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 12, 24–25, and 28–29 are also rejected under 35 U.S.C. § 103 as being unpatentable over Kopp, in view of Ho.
Claim 11 is further rejected under 35 U.S.C. § 103 as being unpatentable over Kopp and Ho, in view of Kressner et al. (US 2009/0184689 A1; “Kressner”).
As per claim 11, Kopp and Ho teach the method of claim 31. If Kopp/Ho is determined to not teach claim 11, as asserted above, Kressner teaches further comprising performing the charging operation at a first location for the electric vehicle while no network connection is established between the electric vehicle and the remote billing transaction service and caching billing information associated with the charging operation in the electric vehicle, and wherein communicating the unique electric vehicle client identifier includes communicating the unique vehicle client identifier and the cached billing information from the electric vehicle to the remote billing transaction service after the connection between the electric vehicle and the charge station has been disconnected and after the electric vehicle has moved to a second location and a network connection has been established between the electric vehicle and the remote billing transaction service ([0056]–[0060]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kopp/Ho to include the above teaching of Kressner, in order to effect billing of an unconnected vehicle once the vehicle becomes connected, as taught by Kressner.
Claims 21–22 and 26–27 are rejected under 35 U.S.C. § 103 as being unpatentable over Kopp and Ho, in view of Solomon et al. (US 2010/0315197 A1) (“Solomon”).
As per claim 21, Kopp/Ho teaches the method of claim 1, further comprising, in response to non-approval of the charging operation from the remote billing transaction service, disabling service ([0032]).
Kopp/Ho does not expressly teach receiving a notification from the remote billing transaction service that service is disabled.
Solomon teaches receiving a notification from the remote billing transaction service that service is disabled ([0069]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kopp/Ho to include the above teaching of Solomon, in order to notify user or charging station of status.
As per claim 22, Kopp/Ho teaches the method of claim 1, but does not expressly disclose wherein the non-approval is received in response to insufficient funds in the billing account of the first purchaser.
Solomon teaches non-approval is received in response to insufficient funds in the billing account of a first purchaser ([0060]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kopp/Ho to include the above teaching of Solomon, in order to respond with non-approval when funds are no longer available.
Claims 26–27 contain language similar to claims 21–22 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 26–27 are also rejected under 35 U.S.C. § 103 as being unpatentable over Kopp and Ho, in view of Solomon.
Claims 6 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Kopp and Ho, in view of Ferro et al. (US 2010/0049396 A1) (“Ferro”).
As per claim 6 (and similarly claim 30), Kopp and Ho teach the method of claim 3 (and similarly vehicle of claim 29), wherein the charge station includes a unique charge station identifier stored in the charge station and associated with a first vendor of the plurality of vendors in the remote billing transaction service (Kopp [0015]), wherein initiating the billing transaction includes storing billing information associated with the charging operation in the electric vehicle (Kopp [0047]) and communicating the billing information associated with the charging operation to the remote billing transaction service (Kopp [0049]).
Kopp/Ho does not expressly teach wherein initiating the billing transaction further causes the remote billing transaction service to issue a payment to the first vendor for the charging operation based upon the unique charge station identifier.
However, the above noted limitation does not require an additional step to be performed (nor does it describe structure of the electric vehicle, as in claim 30), and therefore it does not patentably distinguish the method/vehicle over the prior art.
Nevertheless, Ferro teaches issuing a payment to a first vendor for charging operation based on ID of station ([0051]–[0055]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kopp/Ho to include the above teaching of Ferro, in order to incentivize a vendor to offer charging station(s) to customer.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997) (“One shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious.” (emphasis in original))
        2 See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (“To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.” (internal citations and quotations omitted)).
        3 Although citations to Kopp are provided, note that the recitation of “the unique electric vehicle client identifier associated with a remote billing transaction service that maintains purchaser-specific and vendor-specific billing information used for remote billing of charging operations by electric vehicles of a plurality of purchasers with charge stations of a plurality of vendors” and the recitation of “the unique electric vehicle client identifier mapped in the remote billing transaction service to a first purchaser among the plurality of purchasers that is further mapped to a billing account in the remote billing transaction service” does not affect how the “storing” step is performed (e.g., each recitation is a descriptive recitation of the stored identifier and nonfunctional with respect to the claimed “storing”), and therefore ultimately these two recitations are not afforded any patentable weight.
        4 Although citations to Kopp are provided, note that the recitation of “the unique electric vehicle client identifier associated with a remote billing transaction service that maintains purchaser-specific and vendor-specific billing information used for remote billing of charging operations by electric vehicles of a plurality of purchasers with charge stations of a plurality of vendors” and the recitation of “the unique electric vehicle client identifier mapped in the remote billing transaction service to a first purchaser among the plurality of purchasers that is further mapped to a billing account in the remote billing transaction service” does not affect how the “storing” step is performed (e.g., each recitation is a descriptive recitation of the stored identifier and nonfunctional with respect to the claimed “storing”), and therefore ultimately these two recitations are not afforded any patentable weight.
        5 Although citations to Kopp are provided, note that the recitation “initiating a billing transaction for the charging operation in the remote billing transaction service using the unique vehicle client identifier” is the intended result of the “communicates” (but does not affect how the “communicates” is performed). Furthermore, note that the recitation “wherein the billing transaction bills the billing account mapped to the first purchaser for the charging operation based upon the unique electric vehicle client identifier” is not a method step. Accordingly, the aforementioned recitations are not afforded any patentable weight.